Title: From Thomas Jefferson to George Jefferson, 14 October 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Oct. 14. 99.

By this post I forward the papers in the dispute between mr Ross & my [self] to Dr. Currie, who [has] agreed to be the [depository] of them. as I made paiments in money for a tobo. debt, I am entitled to have them converted into tobo. at the Cash price at which […] [I had purchased and inspected] tobo. on the 1st. of Jan. […] [and] […] [the prices] stated to me in your letter mr Rutherford purchased @ [20/ in Jan.?] […] and mr Brown’s @ 17/ in Oct. 9[0]. [on] those I would be glad to […] I have taken the liberty of stating in my observation to the arbitrators that you would furnish certificates of the prices at which […] were bought at those dates. if therefore you can learn any [thing] […] you […] liberty to give them in. I think it would be better to apply to mr Rutherford & mr Brown for their certificates that they bought at those prices before mr Ross [calls] on them, when received you may hold [them] untill called for by Dr. Currie or the arbitrators. I am Dear Sir
Your’s affectionately

Th: Jefferson

